Title: Impressment Warrants to Various Persons, November 1780
From: Jefferson, Thomas
To: 



Virginia to wit,

Whereas by an act passed at the General Assembly holden in the month of may in this present year and intituled an act for giving further powers to the Governeur and Council and for other purposes, authority was given for obtaining by impress among other things so many horses waggons and necessaries as might be wanting to supply the militia and other troops ordered into actual service. These are therefore to authorize you to obtain by impressing fifty waggons with their teams and gear and the same when impressed to bring to this place, having them previously appraised according to law; for the hire of which said waggons teams and gear, paiment will be made at the public treasury and all officers civil and military and other the good citizens of this commonwealth are hereby required and commanded to be aiding and assisting to you in the execution of this warrant. Given under my hand and the seal of the Commonwealth at Richmond thisday of november in the year of our Lord one thousand seven hundred and eighty.

Tho: Jefferson

